MOTION TO DISMISS
NOW INTO COURT come Robert L. Ra-born, plaintiff-appellant-applicant in the above matter and on suggesting to the court that he now wishes to dismiss his application and writ now before this court which was argued on the 6th day of March, 1978, and is now under consideration by the Court, with prejudice.
IT IS ORDERED that the above matter is hereby dismissed at the cost of the plaintiff-appellant-appellant, Robert L. Raborn, with prejudice.
JOE W. SANDERS Chief Justice
FRANK W. SUMMERS Associate Justice
ALBERT TATE JR. Associate Justice
JOHN A. DIXON JR. Associate Justice
PASCAL F. CALOGERO JR. Associate Justice
WALTER F. MARCUS JR. Associate Justice
JAMES L. DENNIS Associate Justice